                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
ROGER T.,                          )
                                   )
          Plaintiff,               )
                                   )
     v.                            )      C.A. No. 18-053 WES
                                   )
ANDREW M. SAUL,                    )
Commissioner of the Social         )
Security Administration,           )
                                   )
          Defendant.               )
___________________________________)

                                 ORDER

WILLIAM E. SMITH, Chief Judge.

      Before the Court is Magistrate Judge Lincoln D. Almond’s

Report and Recommendation (“R&R”), ECF No. 20, which recommends

that the Court deny Plaintiff’s Motion to Reverse the Decision of

the Commissioner, ECF No. 13, and grant the Defendant’s Motion to

Affirm the Decision of the Commissioner, ECF No. 15.        Plaintiff

filed a timely objection (“Pl. Obj.”) to the R&R, ECF No. 21.      For

the reasons that follow, the Court ACCEPTS and ADOPTS the R&R, ECF

No.   20,   over   Plaintiff’s   objection,   and   therefore   DENIES

Plaintiff’s Motion to Reverse the Decision of the Commissioner,

ECF No. 13, and GRANTS the Defendant’s Motion to Affirm the

Decision of the Commissioner. ECF No. 15.

      Plaintiff’s main objection is that the Administrative Law

Judge (“ALJ”), in evaluating the disability claim that is the
subject of this appeal, failed to adequately consider evidence

developed        during     Plaintiff’s       subsequent,     and     successful,

application       for   benefits.       Pl.   Obj.   1-2.     Plaintiff    argues

specifically that the ALJ did not give sufficient weight to the

opinion of Dr. Susan Killenberg, a state agency psychologist.                 Id.

The Court does not find this persuasive, where Dr. Killenberg

“offered    no    express     retrospective     opinion     about   the   relevant

period under consideration in this appeal,” and her evaluation was

based    mainly    on     Plaintiff’s   hospitalizations      after    that   time

period. R&R 16.

        Accordingly, the Court fully ACCEPTS the R&R, ECF No. 20, and

adopts its reasoning.         Plaintiff’s Motion to Reverse the Decision

of the Commissioner, ECF No. 13, is DENIED and the Defendant’s

Motion to Affirm the Decision of the Commissioner, ECF No. 15, is

GRANTED.




 William E. Smith
 Chief Judge
Date: September 12, 2019
